       Case: 5:20-cv-00541-CAB Doc #: 3 Filed: 09/17/20 1 of 5. PageID #: 25




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



DARNELL C. BUTCHER,                           )      CASE NO. 5:20CV541
                                              )
                       Petitioner,            )      JUDGE CHRISTOPHER A. BOYKO
                                              )
               vs.                            )
                                              )
WARDEN MARK WILLIAMS,                         )      OPINION AND ORDER
                                              )
                       Respondent.            )


CHRISTOPHER A. BOYKO, J:

       Pro se Petitioner Darnell C. Butcher, a federal prisoner, has filed a Petition for a Writ of

Habeas Corpus pursuant to 28 U.S.C. § 2241 challenging his criminal conviction in Northern

District of Ohio Case No. 5:12-cr-24 (“Criminal Case”). (Doc. No. 1.) The basis for Butcher’s

petition is that he is actually innocent of his conviction in the Criminal Case under 18 U.S.C. §

922(g). (Id. at 6.)

       For the reasons that follow, the Petition is dismissed.

                                       I. BACKGROUND

       In the Criminal Case, Butcher was charged with being a felon in possession of a firearm

and possession of crack cocaine with intent to distribute. Butcher was convicted by a jury and

this Court sentenced him to 240 months of imprisonment. Butcher’s convictions and sentence

were affirmed on direct appeal. United States v. Butcher, No. 13-3156 (6th Cir. Oct. 13, 2013).

       In 2014, Petitioner filed a motion to vacate, correct, or set aside his sentence under 28

U.S.C. § 2255, asserting multiple grounds for relief, including actual innocence. This Court
       Case: 5:20-cv-00541-CAB Doc #: 3 Filed: 09/17/20 2 of 5. PageID #: 26




denied his § 2555 motion and the Sixth Circuit subsequently denied him a certificate of

appealability. United States v. Butcher, No. 15-3151 (6th Cir. Jan. 1, 2016).

       Butcher later filed a petition for habeas relief pursuant to 28 U.S.C. § 2241, NDOH Case

No. 5:19-cv-2220 (“Prior § 2241”). In the Prior § 2241, Petitioner challenged his sentence,

claiming that his career offender status is invalid based on the Sixth Circuit’s decision in United

States v. Montanez, 442 F.3d 485 (6th Cir. 2006). This Court denied the Prior § 2241, finding

that Butcher’s sentence enhancement challenge did not satisfy the very limited circumstances

permitted by the Sixth Circuit in Hill v. Masters, 836 F.3d 590 (6th Cir. 2016) to bring such a

claim. See Prior § 2241, Doc. No. 4.

       In Butcher’s second § 2241 petition now before the Court, he claims that he is actually

innocent of his conviction in the Criminal Case under 18 U.S.C. § 922(g) based upon the

Supreme Court’s recent decision in Rehaif v. United States, 131 S. Ct. 2191 (2019) because, in

the Criminal Case, the government failed to prove that he knew he possessed a firearm and

ammunition and that he knew he was prohibited from possessing a firearm and ammunition. See

Doc. No. 1 at 7.

                                         II. DISCUSSION

       A. Standard of Review

       As with all pro se pleadings, a pro se petitioner’s habeas petition is liberally construed.

See Franklin v. Rose, 765 F.2d 82, 85 (6th Cir. 1985). A federal district court must conduct an

initial review of habeas corpus petitions. See 28 U.S.C. § 2243; Alexander v. Northern Bureau

of Prisons, 419 F. App’x 544, 545 (6th Cir. 2011). The Court must summarily dismiss a petition

if “it plainly appears from the petition and any attached exhibits that the petitioner is not entitled


                                                  2
       Case: 5:20-cv-00541-CAB Doc #: 3 Filed: 09/17/20 3 of 5. PageID #: 27




to relief.” Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254 (applicable

to § 2241 petitions under Rule 1(b)).

       Generally, a habeas petition under § 2241 “is appropriate for claims challenging the

execution or manner in which [a] sentence is served,” not for claims challenging the validity of a

prisoner’s conviction or sentence. United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001).

Under exceptional circumstances, a prisoner may challenge his conviction or sentence under §

2241 pursuant to § 2255(e)’s “savings clause” if he is able to establish that his remedy under §

2255 is inadequate or ineffective to test the legality of his detention. Allen v. Lamanna, 13 F.

App’x 308, 310 (6th Cir. 2001). But in order to properly invoke § 2255’s savings clause, a

petitioner must assert that he is “actually innocent” of the underlying offense by showing that

after the petitioner’s conviction became final, the United States Supreme Court issued a

retroactively applicable decision. See Wooten v. Cauley, 677 F.3d 303, 307-08 (6th Cir. 2012).



       B. Analysis

       Butcher relies on the Supreme Court’s 2019 decision in Rehaif as the basis of his actual

innocence claim in the instant petition. But regardless of whether Rehaif’s holding would

establish that Butcher is actually innocent of his conviction under 18 U.S.C. § 922(g), his

reliance on Rehaif is misplaced because Rehaif is not retroactive. Numerous federal district

courts within the Sixth Circuit, and circuit courts of appeals outside of the Sixth Circuit, have

held that Rehaif does not retroactively apply to cases on collateral review. See United States v.

Burley, No. 4:15 CR 352, 2020 WL 2126682, at *1 (N.D. Ohio May 5, 2020) (collecting cases

and citing among authority In re Palacios, 931 F.3d 1314, 1315 (11th Cir. 2019) (“Rehaif did not


                                                 3
       Case: 5:20-cv-00541-CAB Doc #: 3 Filed: 09/17/20 4 of 5. PageID #: 28




announce a new rule of constitutional law made retroactive to cases on collateral review.”); In re

Sampson, 954 F.3d 159 (3d Cir. 2020) (“Rehaif did not state a rule of constitutional law at all.

Rather, it addressed what the statutes enacted by Congress require for a conviction under 18

U.S.C. §§ 922(g) and 924(a)(2)...[I]t did not set forth a new rule of constitutional law as

contemplated by § 2255(h).”)); see also Hobgood v. United States, No. 4:17-CR-15, 2020 WL

2601653, at *2 (E.D. Tenn. May 21, 2020) (some circuit courts and several district courts in the

Sixth Circuit have concluded that Rehaif is not retroactively applicable on collateral review)

(citing Burley, 2020 WL 2126682, at *1 (N.D. Ohio May 5, 2020) (collecting cases)); United

States v. Conley, No. 5:10 CR 00490, 2020 WL 2933560, at *1 (N.D. Ohio June 3, 2020) (“The

Sixth Circuit has held that the ‘rule stated in Rehaif is a matter of statutory interpretation, not a

‘new rule of constitutional law.’ Khamisi-El v. United States, 800 F. App’x 344, 349 (6th Cir.

2020). Courts throughout this circuit have recognized that Rehaif does not apply retroactively to

cases on collateral review.”) (collecting cases); Swindle v. United States, No. 1:17-CR-158, 2020

WL 3167012, at *1 (W.D. Mich. June 15, 2020) (“The problem for Swindle is that Rehaif has

not been made retroactively applicable to cases on collateral review. In Rehaif, the Supreme

Court held that ‘in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government

must prove both that the defendant knew he possessed a firearm and that he knew he belonged to

the relevant category of persons barred from possessing a firearm.’ 139 S. Ct. at 2200. The Sixth

Circuit has recently held that the ‘rule stated in Rehaif is a matter of statutory interpretation, not

a ‘new rule of constitutional law.’ Khamisi-El v. United States, 800 F. App’x 344, 349 (6th Cir.

2020).”). Therefore, even if Rehaif’s holding would establish Butcher’s actual innocence with




                                                   4
       Case: 5:20-cv-00541-CAB Doc #: 3 Filed: 09/17/20 5 of 5. PageID #: 29




respect to his conviction under § 922(g), because Rehaif is not applicable retroactively,

Butcher’s may not rely on Rehaif to collaterally attack his conviction pursuant to § 2241.

                                      III. CONCLUSION

       For all of the foregoing reasons, the Petition for a Writ of Habeas Corpus pursuant to 28

U.S.C. § 2241 is denied and this action is dismissed pursuant to 28 U.S.C. § 2243 and Rule 4 of

the Rules Governing Habeas Corpus Cases. Further, the Court certifies, pursuant to 28 U.S.C. §

1915(a)(3), that an appeal from this decision could not be taken in good faith.

       IT IS SO ORDERED.

                                             s/Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: September 17, 2020




                                                 5
